Exhibit 10.23

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”) is made as of March 6, 2003 by and
between Vicuron Pharmaceuticals Inc., a Delaware corporation (the “Company”),
and Dov A. Goldstein, M.D. (the “Indemnitee”), an officer of the Company.

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

 

A. The Indemnitee is currently serving as an officer of the Company and in such
capacity renders valuable services to the Company.

 

B. The Company has investigated the availability and sufficiency of liability
insurance and Delaware statutory indemnification provisions to provide its
directors and officers with adequate protection against various legal risks and
potential liabilities to which directors and officers are subject due to their
position with the Company and has concluded that insurance and statutory
provisions may provide inadequate and unacceptable protection to certain
individuals requested to serve as its directors and officers.

 

C. In order to induce and encourage highly experienced and capable persons such
as the Indemnitee to continue to serve as an officer of the Company, the Board
of Directors has determined, after due consideration and investigation of the
terms and provisions of this Agreement and the various other options available
to the Company and the Indemnitee in lieu of this Agreement, that this Agreement
is not only reasonable and prudent but necessary to promote and ensure the best
interests of the Company and its shareholders.

 

NOW, THEREFORE, In consideration of the continued services of the Indemnitee and
in order to induce the Indemnitee to continue to serve as an officer, the
Company and the Indemnitee agree as follows:

 

SECTION 1. DEFINITIONS

 

As used in this Agreement:

 

(a) A “Change in Control” shall be deemed to have occurred if (i) any “person”
(as that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the total voting power represented by the Company’s then
outstanding voting securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of

 

1



--------------------------------------------------------------------------------

the two year period constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such a merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after the merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all the Company’s assets.

 

(b) The term “Expenses” includes, without limitation, attorneys’ fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings or
appeals, amounts paid in settlement by or on behalf of Indemnitee, and any
expenses of establishing a right to indemnification, pursuant to this Agreement
or otherwise including reasonable compensation for time spent by the Indemnitee
in connection with the investigation, defense or appeal of a Proceeding or
action for indemnification for which he is not otherwise compensated by the
Company or any third party. The term “Expenses” does not include the amount of
judgments, fines, penalties or ERISA excise taxes actually levied against the
Indemnitee.

 

(c) The term “fullest extent permitted by applicable law” shall mean the fullest
extent authorized or permitted by the Fourth Amended and Restated Certificate of
Incorporation of the Company (the “Certificate of Incorporation”), the Bylaws of
the Company, as amended and restated by the Board of Directors on July 30, 2002
(the “Bylaws”), and any applicable law as each of the foregoing may be amended
from time to time (but, in the case of an amendment, only to the extent that
such amendment permits the Company to provide broader indemnification rights
than the Certificate of Incorporation, the Bylaws or such law, as applicable,
permitted prior to the adoption of such amendment).

 

(d) A “Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person
(other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding voting securities increases his beneficial ownership of the
securities by 5% or more over the percentage so owned by that

 

2



--------------------------------------------------------------------------------

person on the date this Agreement is executed; or (iv) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

(e) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought by or in the name of the Company or
otherwise and whether of a civil, criminal or administrative or investigative
nature, by reason of the fact that the Indemnitee is or was a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another enterprise, whether or not he is
serving in such capacity at the time any liability or Expense is incurred for
which indemnification or reimbursement is to be provided under this Agreement.,
and the term shall expressly include, without limitation, any proceeding
commenced by or on behalf of any Italian tax authority seeking to hold the
Indemnitee personally liable (or jointly liable with the Company or any
subsidiary) for any penalties asserted in connection with any alleged breach of
any Italian tax or fiscal law by the Company or any subsidiary.

 

SECTION 2. INDEMNIFICATION

 

2.1 Indemnification in Third Party Actions. The Company shall indemnify the
Indemnitee in accordance with the provisions of this subsection 2.1 if the
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the name of the
Corporation to procure a judgment in its favor), by reason of the fact that the
Indemnitee is or was a director or officer of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of
another enterprise against all Expenses, judgments, fines, penalties and ERISA
excise tax actually and reasonably incurred by the Indemnitee in connection with
the defense or settlement of the Proceeding, to the fullest extent permitted by
applicable law; provided that any settlement be approved in writing by the
Company.

 

2.2 Indemnification in Proceedings By or In the Name of the Company. The Company
shall indemnify the Indemnitee in accordance with the provisions of this
subsection 2.2 if the Indemnitee is a party to or threatened to be made a party
to or otherwise involved in any Proceeding by or in the name of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee was or is
a director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another enterprise, against
all Expenses actually and reasonably incurred by Indemnitee in connection with
the defense or settlement of the Proceeding, to the fullest extent permitted by
applicable law.

 

2.3 Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of,
but not the total amount of, the Expenses, judgments, fines, penalties or ERISA
excise taxes actually and reasonably incurred by him in the investigation,
defense, appeal or settlement of any Proceeding, the Company shall nevertheless
indemnify the Indemnitee for the portion of the Expenses, judgments, fines,
penalties or ERISA excise taxes to which the Indemnitee is entitled.

 

3



--------------------------------------------------------------------------------

2.4 Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may be entitled under the Certificate of Incorporation, as the same
may be amended from time to time, the Bylaws, as may be amended from time to
time, any agreement, any vote of stockholders or disinterested directors,
applicable law, or otherwise, both as to action in his official capacity and as
to action in another capacity on behalf of the Company while holding office.

 

2.5 Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful in defense of any Proceeding or in defense of any claim, issue or
matter in the Proceeding, on the merits or otherwise, including the dismissal of
a Proceeding without prejudice, the Indemnitee shall be indemnified against all
Expenses incurred in connection therewith to the fullest extent permitted by
applicable law.

 

SECTION 3. PRESUMPTIONS

 

3.1 Presumption Regarding Standard of Conduct . The Indemnitee shall be
conclusively presumed to have met the relevant standards of conduct as defined
by applicable law for indemnification pursuant to this Agreement, unless a
determination that the Indemnitee has not met the relevant standards is made by
(i) the Board of Directors of the Company by a majority vote of a quorum
consisting of directors who were not parties to the Proceedings, (ii) the
stockholders of the Company by majority vote, or (iii) in a written opinion by
independent legal counsel, selection of whom has been approved by the Indemnitee
in writing.

 

3.2 Determination of Right to Indemnification. If a claim under this Agreement
is not paid by the Company within 30 days of receipt of written notice, the
right to indemnification as provided by this Agreement shall be enforceable by
the Indemnitee in any court of competent jurisdiction. The burden of proving by
clear and convincing evidence that indemnification or advances are not
appropriate shall be on the Company. Neither the failure of the directors or
shareholders of the Company or independent legal counsel to have made a
determination prior to the commencement of the action that indemnification or
advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the directors or
shareholders of the Company or independent legal counsel that the Indemnitee has
not met the applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct.

 

The Indemnitee’s Expenses incurred in connection with any Proceeding concerning
his right to indemnification or advances in whole or in part pursuant to this
Agreement shall also be indemnified by the Company regardless of the outcome of
the Proceeding, unless a court of competent jurisdiction determines that each of
the material assertions made by the Indemnitee in the Proceeding was not made in
good faith or was frivolous.

 

4



--------------------------------------------------------------------------------

SECTION 4. ADVANCES OF EXPENSES

 

The Expenses incurred by the Indemnitee in any Proceeding shall be paid promptly
by the Company in advance of the final disposition of the Proceeding at the
written request of the Indemnitee to the fullest extent permitted by applicable
law (but only to the extent permissible under Section 402 of the Sarbanes-Oxley
Act of 2002, as may be amended from time to time) provided that if applicable
law requires an undertaking, the Indemnitee shall undertake in writing to repay
the amount advanced to the extent that it is ultimately determined that the
Indemnitee is not entitled to indemnification.

 

SECTION 5. CHANGE IN CONTROL.

 

The Company agrees that if there is a Change in Control of the Company (other
than a Change in Control which has been approved by a majority of the Company’s
Board of Directors who were directors immediately prior to the Change in
Control) then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense advances under this
Agreement or any other agreement, the Company’s Certificate of Incorporation, or
the Company’s Bylaws in effect relating to claims for indemnifiable events, the
Company shall seek legal advice only from independent counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), and who has not otherwise performed services for the Company or
Indemnitee within the last five years (other than in connection with such
matters) (“Special Independent Counsel”). The Special Independent Counsel, among
other things, shall render its written opinion to the Company and Indemnitee as
to whether and to what extent the Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Special Independent Counsel referred to above and may fully indemnify the
Special Independent Counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement.

 

SECTION 6. INDEMNIFICATION PROCEDURE

 

6.1 Notice. Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding, the Indemnitee will, if a claim is to be made
against the Company under this Agreement, notify the Company of the commencement
of the Proceeding. The omission to notify the Company will not relieve it from
any liability which it may have to the Indemnitee otherwise than under this
Agreement.

 

6.2 Company Participation. With respect to any Proceeding for which
indemnification is requested, the Company will be entitled to participate in the
Proceeding at its own expense and, except as otherwise provided below, to the
extent that it may wish, the Company may assume the defense of the Proceeding,
with counsel satisfactory to the Indemnitee. After notice from the Company to
the Indemnitee of its election to assume the defense of a Proceeding, during the
Company’s good faith active defense the Company will not be liable to the
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense of the Proceeding,
other than reasonable costs of investigation or as otherwise provided below. The
Company shall not settle

 

5



--------------------------------------------------------------------------------

any Proceeding in any manner which would impose any penalty or limitation on the
Indemnitee without the Indemnitee’s written consent. The Indemnitee shall have
the right to employ his counsel in any Proceeding but the fees and expenses of
the counsel incurred after notice from the Company of its assumption of the
defense of the Proceeding shall be at the expense of the Indemnitee, unless (i)
the employment of counsel by the Indemnitee has been authorized by the Company,
(ii) the Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Company and the Indemnitee in the conduct of the defense
of a Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of a Proceeding, in each of which cases the fees and expenses
of the Indemnitee’s counsel shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which the Indemnitee has made the conclusion that
there may be a conflict of interest between the Company and the Indemnitee.

 

SECTION 7. LIMITATIONS ON INDEMNIFICATION

 

No payments pursuant to this Agreement shall be made by the Company:

 

(a) to indemnify or advance Expenses to the Indemnitee with respect to
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under applicable law, but the indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate;

 

(b) to indemnify the Indemnitee for any Expenses, judgments, fines, penalties or
ERISA excise taxes for which payment is actually made to the Indemnitee under a
valid and collectible insurance policy, except in respect of any excess beyond
the amount of payment under the insurance;

 

(c) to indemnify the Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law;

 

(d) to indemnify the Indemnitee for any Expenses, judgments, fines, penalties or
ERISA excise taxes resulting from Indemnitee’s conduct which is finally adjudged
to have been willful misconduct, knowingly fraudulent or deliberately dishonest;
or

 

(e) if a court of competent jurisdiction shall finally determine that any
indemnification hereunder is unlawful.

 

6



--------------------------------------------------------------------------------

SECTION 8. MAINTENANCE OF LIABILITY INSURANCE

 

8.1 Affirmative Covenant of the Company. The Company covenants and agrees that,
as long as the Indemnitee shall continue to serve as a director of the Company
and thereafter so long as the Indemnitee shall be subject to any possible
Proceeding, the Company, subject to subsection 8.3 of this Agreement, shall
promptly obtain and maintain in full force and effect directors’ and officers’
liability insurance (“D&O Insurance”) in reasonable amounts from established and
reputable insurers.

 

8.2 Indemnitee Named as Insured. In all D&O Insurance policies, the Indemnitee
shall be named as an insured in a manner that provides the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s directors.

 

8.3 Exemption from Maintenance of Insurance. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain D&O Insurance if the
Company determines in good faith that insurance is not reasonably available, the
premium costs for insurance are disproportionate to the amount of coverage
provided, the coverage provided by insurance is so limited by exclusions that it
provides an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company.

 

SECTION 9. MISCELLANEOUS

 

9.1 Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of the Indemnitee and his heirs, personal representatives
and assigns, and the Company and its successors and assigns.

 

9.2 Separability. Each provision of this Agreement is a separate and distinct
agreement and independent of the others, so that if any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, the
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions of this Agreement. To the extent required, any provision
of this Agreement may be modified by a court of competent jurisdiction to
preserve its validity and to provide the Indemnitee with the broadest possible
indemnification permitted under applicable law.

 

9.3 Savings Clause. If this Agreement or any portion of it is invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee as to Expenses, judgments, fines, penalties or
ERISA excise taxes with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
or by any other applicable law.

 

9.4 Interpretation; Governing Law. This Agreement shall be construed as a whole
and in accordance with its fair meaning. Headings are for convenience only and
shall not be used in construing meaning. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

9.5 Amendments. No amendment, waiver, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by the party
against whom enforcement is sought. The indemnification rights afforded to the
Indemnitee by this Agreement are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Company’s Certificate of
Incorporation, Bylaws or agreements including D&O Insurance policies.

 

9.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other.

 

9.7 Notices. Any notice required to be given under this Agreement shall be
directed to the Company at 455 South Gulph Road, Suite 305, King of Prussia,
Pennsylvania 19406, Attention: President, with a copy to Peter T. Healy, Esq.
275 Battery Street, Suite 2600, San Francisco, CA 94111, and to Indemnitee at
the address set forth below or to another address as either shall designate in
writing.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“Indemnitee”

/s/ Dov A. Goldstein, M.D.

DOV A. GOLDSTEIN, M.D.

 

Notice Address:

 

455 South Gulph Road, Suite 310 King of Prussia, Pennsylvania 19406  

 

 

“Company”

 

VICURON PHARMACEUTICALS INC.,

a Delaware corporation

By:  

/s/ George F. Horner III

   

George F. Horner III

President and Chief Executive Officer

 

8